Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-3 are pending and under consideration.
3.	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
A method for treating myocardial infarction in a subject in need thereof, comprising the step of administering a sufficient quantity of an anti-human CD20 antibody to said subject within one hour of the myocardial infarction, wherein said anti-human CD20 antibody depletes or destroys mature B cells or interferes with B cell functions in said subject and increases fractional shortening; wherein said anti-human CD20 antibody is a full length anti- CD20 antibody and wherein the myocardial infarction is a ST segment elevation myocardial infarction. 
The specification teaches: 
EXAMPLE 2: B CELL DEPLETION IS ASSOCIATED WITH AN INCREASE
IN FRACTIONAL SHORTENING IN A MYOCARDIAL INFARCTION MODEL.
Myocardial infarction was induced in 8 weeks old male C57BL6J mice by ligation of the left anterior descending coronary artery. One hour after myocardial ischemic injury mice were treated or not by intraperitoneal injection of a mouse monoclonal CD20 antibody (160μg). Inventors showed that B cells infiltrated the infarct area. Blood B cells levels were analyzed by flow cytometry at days 1, 3, 7 and 14 after MI. The percentage of IgM+ B220+-B cells was markedly reduced after CD20 antibody treatment. Mice were sacrificed at day 14 post-MI and cardiac function was measured by echocardiography (Figure 14). Such treatment was associated with an increase in fractional shortening suggesting that said treatment may be beneficial for the treatment of myocardial infarction.

	This is insufficient support for the instant claimed method.  The word “hour” is mention two other times in the specification having nothing to do with the instant claimed method. There 
It is additionally noted that the term “within 60 minutes” means 60 minutes or less.  The teaching in the specification does not provide support for “within 60 minutes” by teaching that the antibodies were administered one hour after the myocardial ischemic injury.  Furthermore, even if one can argue that the specification teaches the administration of the antibody to the mice at exactly minute 60 after the myocardial infarction, there is no support for administering the antibodies from 0-59 minutes after myocardial infarction.  
Should Applicant disagree with the Examiner's factual determination above, it is incumbent upon Applicant to provide the serial number and specific page or paragraph numbers of any parent application filed prior to the date recited above which specifically supports the particular claim limitation for each and every claim limitation, including combinations resulting from dependent claims, in all the pending claims which Applicant considers themselves to have been in possession of and fully enabled for prior to that date.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains 
Although Applicant does assert that no New Matter has been added in the claims filed on 08/24/2020.  The specification does not appear to provide an adequate written description of 
A method for treating myocardial infarction in a subject in need thereof, comprising the step of administering a sufficient quantity of an anti-human CD20 antibody to said subject within one hour of the myocardial infarction, wherein said anti-human CD20 antibody depletes or destroys mature B cells or interferes with B cell functions in said subject and increases fractional shortening; wherein said anti-human CD20 antibody is a full length anti- CD20 antibody and wherein the myocardial infarction is a ST segment elevation myocardial infarction. 
The specification teaches: 
EXAMPLE 2: B CELL DEPLETION IS ASSOCIATED WITH AN INCREASE
IN FRACTIONAL SHORTENING IN A MYOCARDIAL INFARCTION MODEL.
Myocardial infarction was induced in 8 weeks old male C57BL6J mice by ligation of the left anterior descending coronary artery. One hour after myocardial ischemic injury mice were treated or not by intraperitoneal injection of a mouse monoclonal CD20 antibody (160μg). Inventors showed that B cells infiltrated the infarct area. Blood B cells levels were analyzed by flow cytometry at days 1, 3, 7 and 14 after MI. The percentage of IgM+ B220+-B cells was markedly reduced after CD20 antibody treatment. Mice were sacrificed at day 14 post-MI and cardiac function was measured by echocardiography (Figure 14). Such treatment was associated with an increase in fractional shortening suggesting that said treatment may be beneficial for the treatment of myocardial infarction.

	This is insufficient support for the instant claimed method.  The word “hour” is mention two other times in the specification having nothing to do with the instant claimed method. There is no other teaching that addresses the timing of the antibody administration with regard to myocardial infarction.   

The instant claims now recite limitations which were not clearly disclosed in the specification and original claims filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
Obviousness is not the standard for the addition of new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  New Matter is a written description issue.
Applicant is required to cancel the New Matter in the response to this Office Action.  
Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2008/0095771 A1 (PTO-892; Reference A) as evidenced by the specification on page 23. 
	US Patent Application Publication 2008/0095771 teaches treatment of myocardial infarction with full length anti-human CD20 antibody (In particular, paragraphs [0012],[0017], page 5, first column ). The reference teaches that the full length anti-CD20 antibody depletes B cells (In particular, paragraph [0012]). The increasing of fractional shortening is an inherent property of said method because depletion of B cells increases fractional shortening as evidenced by the specification on page 23. 
The claimed invention differs from the prior art in the recitation of “administering the antibody to the subject “within one hour of the myocardial infarction” of claim 1.
It would also have been obvious to vary the timing of administration based on the disease to be treated because the determination of timing, dosage and frequency of administration of pharmaceutical compositions are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal timing, dosage and frequency are well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the .
8.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0093636 A1 (PTO-892; Reference B) as evidenced by the specification on page 23. 
US Patent Application Publication 2010/0093636 A1 teaches treatment of cardiovascular disease such as ST segment elevation myocardial infarction with a full length anti-CD20 antibody (rituximab) (In particular, see paragraphs [0078],[0079]and [0289]; and claims 21-22 and 24). The increasing of fractional shortening is an inherent property of said method because depletion of B cells by anti-CD20 antibody increases fractional shortening as evidenced by the specification on page 23. 
The claimed invention differs from the prior art in the recitation of “administering the antibody to the subject “within one hour of the myocardial infarction” of claim 1.
It would also have been obvious to vary the timing of administration based on the disease to be treated because the determination of timing, dosage and frequency of administration of pharmaceutical compositions are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal timing, dosage and frequency are well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
9.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2008/0095771 A1 (PTO-892; Reference A) in view of each of US Patent Application Publication 2010/0093636 A1 (PTO-892; Reference B) and White et al. (PTO-892; Reference U) as evidenced by the specification on page 23.	
US Patent Application Publication 2008/0095771 teaches treatment of myocardial infarction with full length anti-human CD20 antibody (In particular, paragraphs [0012],[0017], page 5, first column ). The reference teaches that the full length anti-CD20 antibody depletes B cells (In particular, paragraph [0012]). The increasing of fractional shortening is an inherent property of said method because depletion of B cells increases fractional shortening as evidenced by the specification on page 23. The same composition is being administered to the same patient for the same result.
The claimed invention differs from the prior art in the recitation of “administering the antibody to the subject “within one hour of the myocardial infarction” of claim 1; and wherein the myocardial infarction is a ST segment elevation myocardial infarction of claim 3.
US Patent Application Publication 2010/0093636 A1 teaches treatment of cardiovascular
disease such as ST segment elevation myocardial infarction and myocardial infarction with a full length anti-CD20 antibody (rituximab) (In particular, see paragraphs [0078],[0079], [110],and [0289]; and claims).

It would have been obvious to one of ordinary skill in the art at the time of invention to have arrived at the claimed invention because US Patent Application Publication 2008/0095771 teaches treatment of myocardial infarction with full length anti-human CD20 antibody and US Patent Application Publication 2010/0093636 teaches treatment of cardiovascular disease such as ST segment elevation myocardial infarction with drugs including full length anti-human CD20 (rituximab).  It would have been obvious to have administered full length anti-human CD20 to treat ST segment elevation myocardial infarction as taught by the US Patent Application Publication 2010/0093636 reference.  
It would also have been obvious to one of ordinary skill in the art to have applied the teachings of White et al. to the teachings of US Patent Application Publication 2008/0095771 to result in the combined method of treating a patient with ST segment elevation myocardial infarction with anti-CD20 antibodies because ST elevation myocardial infarctions represent approximately 3/7th of all myocardial infarctions.  It would have been obvious to have treated either type of myocardial infarction with the method of US Patent Application Publication 2008/0095771 but it would have been especially obvious to have treated the most severe type of myocardial infarction with the therapy of US Patent Application Publication 2008/0095771. 
It would also have been obvious to vary the timing of administration based on the disease to be treated because the determination of timing, dosage and frequency of administration of pharmaceutical compositions are art-recognized result-effective variables which would have  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

10.	No claim is allowed.
11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 9:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR 
March 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644